Citation Nr: 0014911	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  94-48 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
 Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from January 1955 to January 
1957.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of June 1994 by the 
Department of Veterans Affairs (VA) Wichita, Kansas, Regional 
Office (RO).  The Board denied the veteran's appeal of 
multiple issues in a decision of November 1996, including the 
issue of whether there was new and material evidence to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In February 1998, 
the veteran's attorney and the Secretary of Veterans Affairs 
(Secretary) filed a joint motion requesting that the court 
vacate and remand the portion of the Board's decision 
pertaining to whether new and material evidence had been 
presented to reopen a claim for service connection for an 
acquired psychiatric disorder.  In the joint motion, it was 
stated that a March 1994 opinion by a VA examiner "supports 
the veteran's contentions of service incurrence, and is thus 
corroborative rather than cumulative, and relevant and 
probative of the issue at hand."  Accordingly, a remand was 
requested to allow the Board to consider whether the opinion 
warranted reopening the claim.  The Court granted the joint 
motion for remand in an order issued in February 1998.

The Board obtained an opinion from a VA psychiatrist in 
August 1998.  The veteran's attorney subsequently submitted a 
private psychological evaluation report dated in December 
1998.  In February 1999, the Board reopened the claim for 
service connection for an acquired psychiatric disorder, 
found it to be well-grounded, and remanded the case for 
additional development of evidence.  The case is now ready 
for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  An acquired psychiatric disorder was not present during 
service, and a psychosis was not manifest to a compensable 
degree within one year after separation from service.  

3.  The preponderance of the evidence shows that the 
veteran's current psychiatric disorder is not related to 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by failing to 
reopen and allow his claim for service connection for an 
acquired psychiatric disorder.  He argues that he developed a 
nervous disorder in service, and that this disorder caused 
him to drop out of college immediately after service.  The 
veteran's attorney argues that an opinion contained in a 
psychological evaluation report dated in December 1998 
supports the veteran's contentions, and is the most credible 
opinion which is of record.

Generally, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Congenital or 
developmental defects, refractive errors of the eye, 
personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. 
§ 3.303(c) (1999).

The Board has found that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claim is not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence which is of record includes the veteran's service 
medical records and all available pertinent post service 
medical records.  The veteran has been afforded disability 
evaluation examinations and personal hearings.  The Board 
does not know of any additional relevant evidence which is 
available.  The Board notes that the RO attempted to obtain 
records from the Social Security Administration from the 
1966-1967 period of time; however, in a letter dated in June 
1999, the Social Security Administration reported that 
although the veteran received disability benefits for a short 
time in 1966-1967, the records from that period were no 
longer available.  Similarly, a letter from the Trego County 
Lemke Hospital dated in April 1999 shows that records from 
prior to the 1970's were in storage on reel in a basement, 
but the hospital further indicated that there was no way to 
copy those records to printable material, and that even if 
there was, the quality would be such that they would not be 
readable.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

The veteran's service medical records do not contain any 
references to a psychiatric disorder.  On the medical history 
given by the veteran in November 1956 for the purpose of his 
separation from service, he denied having a history of 
depression, excessive worry, or nervous trouble of any sort.  
A report of a medical examination conducted at that time 
shows that psychiatric evaluation was normal.  

There is also no evidence of a psychosis being manifested 
within a year after separation from service.  The earliest 
post-service medical treatment records are from a number of 
years after separation from service.  On his original VA 
compensation and pension claim in March 1967, the veteran 
indicated that he had received treatment for a nervous 
disorder beginning in February 1966 at the Trego Lempke 
Hospital in Wakeeney, Kansas; at the Larned State Hospital in 
Larned, Kansas; and at the St. Francis Hospital in Wichita, 
Kansas.  He did not report having had any pertinent treatment 
during service, nor did he report having any treatment prior 
to 1966.  

Significantly, none of the records from treatment in 1966 and 
1967 include any indication that the veteran's psychiatric 
problems were related to service.  On the contrary, the 
records consistently reflect that the onset of the 
psychiatric problems was much more recent.  A medical record 
from a private orthopedic surgeon dated in February 1967 
shows that the veteran had not done very well following a 
back injury in 1966 and had suffered a "nervous breakdown."  
A hospital discharge summary from the Larned State Hospital 
dated in March 1967 shows that the veteran was admitted for 
the first time in January 1967 as a voluntary patient.  It 
was noted that in February 1966, the veteran was injured 
while he was working on an oilfield rig and supposedly was 
comatose for five days.  He subsequently had low back pain 
which led to a spinal fusion.  He had been unable to work and 
had been in and out of hospitals during most of 1966.  During 
that period, he experienced increasing feelings of depression 
with feelings of hopelessness.  Upon admission, he displayed 
peculiar behavior, was wearing a hat filled with pheasant 
feathers, and he had a long beard which he shaved off at the 
suggestion of the treating psychiatrists.  The final 
diagnosis was psychoneurotic disorder, depressive reaction 
(in remission).  The record does not contain any mention of 
the veteran's period of service.   

A VA hospital discharge summary dated later in March 1967 
shows that the veteran was treated for a passive-aggressive 
personality.  It was noted that his admission came after 
transfer from the State Hospital at Larned, Kansas.  The 
record does not include any mention of the veteran's period 
of military service.

A hospitalization summary dated in May 1967 from the High 
Plains Mental Health Clinic shows that the veteran was 
hospitalized with complaints of having depression and feeling 
like he did not want to live.  It was noted that he had been 
unemployed since February 1966 when he was injured while 
working on an oil rig.  He said that he was comatose for five 
days.  Subsequently, he had suffered from back pain which 
eventually led to a spinal fusion.  He was in and out of the 
hospital during most of 1966 and had been unable to work.  He 
said that he had many financial difficulties and consequently 
had been experiencing increasing depression with feelings of 
hopelessness.  Upon discharge, the diagnosis was 
psychoneurotic disorder, depressive reaction (in remission).  
The report does not contain any mention of the veteran's 
period of service.  

Similarly, a report of a special psychiatric examination 
conducted by the VA in July 1967 shows that the veteran gave 
a history of what he referred to as a "nervous breakdown" 
after a back injury in 1966.  The VA examination report does 
not contain any significant references to the veteran's 
period of service.  The examiner stated that it sounded to 
him as if the veteran had been under the pressure of a 
relatively unsuccessful operation and other pressures, such 
as economic ones, and that he suffered a psychotic break from 
which he partially recovered.  The diagnosis was 
schizophrenic reaction, chronic, undifferentiated type. 

Finally, a report of a psychiatric examination conducted by 
the VA in May 1972 shows that the veteran had no history of 
hospitalization for treatment of a psychiatric disorder 
before or during service.  Thus, the medical treatment 
records from the period of time when the veteran's 
psychiatric disorder was first treated (1967-1972) uniformly 
show that the condition had its onset years after service.  

During hearings held in August 1972 and April 1973, the 
veteran testified that he began to feel nervous to a certain 
degree while he was in service.  However, he also said that 
he was never treated for a nervous disorder while in service 
other than his treatment for shingles.  He also stated that 
he did not think that he had received treatment for his 
nerves prior to 1967, but that he was not certain.  During a 
hearing held in October 1996, the veteran testified that he 
had problems with his mental state ever since he got out of 
service.  

As to the veteran's opinion that his current psychiatric 
disorder is related to service, his testimony is contradicted 
by the statements which he made for treatment purposes in 
1967 in which he related his symptoms to the back injury in 
1966.  The statements made by the veteran for the purpose of 
obtaining medical treatment have more credibility that the 
statements made many years later for the purpose of obtaining 
monetary benefits.  Moreover, the Board notes that the 
veteran may only testify to observable matters within his 
expertise.  Lay persons, however well intentioned, are not 
qualified to offer an opinion that requires medical 
knowledge, such as an opinion regarding the cause or date of 
onset of a particular diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

The Board has noted that two relatively recent medical 
opinions arguably provide support for the veteran's claim.  
First, the report of a psychiatric examination conducted by 
the VA in March 1994 shows that the diagnoses were chronic 
undifferentiated schizophrenia, residual, and passive 
aggressive personality disorder.  The report also shows that 
the veteran gave a history of working with heavy weapons and 
machine guns in service, and of having problems adjusting.  
He said that he thought that he had some mental health 
treatment in service, but that he did not know his diagnosis.  
He said that he recalled talking to some doctors there and 
thought that they might have been psychiatrists.  The 
examiner noted that the first documentation in the file was 
from a hospitalization in March 1967.  The examiner stated 
that the veteran apparently always had problems adjusting due 
to his personality disorder and later on due to his 
undifferentiated schizophrenia.  The examiner noted that the 
veteran claimed that his problems began in the service, but 
he never required hospitalization until a few years after he 
was discharged from the Army.  The examiner also noted that 
there were no records in the file of the veteran's Army 
tenure, but that his diagnoses of passive aggressive disorder 
and chronic schizophrenia were "longstanding and might have 
begun in service if not probably before that."  

The VA doctor's statement that the veteran's psychiatric 
disorder "might" be related to service may be adequate to 
well ground the claim because it shows that the claim is 
plausible.  See Molloy v. Brown, 9 Vet. App 513, 516-517 
(1996); Watai v. Brown, 9 Vet. App. 441, 443-444 (1996).  
Nevertheless, the statement provides little support for the 
claim when the evidence is weighed together with all the 
other evidence of record and generally a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative even to establish a plausible claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board has also considered a psychological evaluation 
report dated in December 1998 from Linda R. Backman, Ed.D., a 
licensed psychologist, as well as a letter dated in October 
1999 from the same psychologist.  Both reports contain 
essentially the same information.  The December 1998 report 
includes an opinion that the veteran's history "demonstrated 
the classic course of Schizophrenia with early or prodromal 
symptoms being demonstrated during the service period (1955-
57).  These symptoms would include outbursts of anger, 
emotional instability, and inability to deal with others.  
Subsequently, full blown symptoms of Schizophrenia have been 
manifested."  The Board notes however, that the report 
reflects that the psychologist did not have an accurate 
understanding of the veteran's history.  In this regard, the 
report reflects that she believed that "Numerous indicators 
suggest prodromal phase symptoms during the service period 
with active symptoms following.  [The veteran's] nervous 
condition following his back injury in 1956 could well 
demonstrate early symptoms of Schizophrenia."  

The veteran's back injury and subsequently reported 
psychiatric symptoms, however, did not occur in 1956 during 
his period of active service, but instead occurred almost 10 
years after service in 1966 after working for a number of 
years in the oil fields.  Therefore, the opinion by Dr. 
Backman does not provide support for the veteran's claim 
because an opinion based on an inaccurate history has 
essentially no probative value.  See Kightly v. Brown, 6 Vet. 
App. 200 (1994).  See also Miller v. West, 11 Vet. App. 345, 
348 (1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

The Board finds that the most probative medical opinions are 
those which weigh against the claim, such as one prepared in 
August 1998 by Michael A. Hertzberg, M.D., a VA psychiatrist 
who reviewed the veteran's claims file at the Board's 
request.  He noted that schizophrenia can follow a 
precipitating stressor, and can progress through three 
stages: prodromal, active and residual.  The prodromal stage 
(odd or changed behavior) may occur several years prior to 
onset of active schizophrenia, but is most often seen 
beginning within the first year prior to onset of the active 
phase.  He further stated that, assuming that the veteran was 
hospitalized with a first episode of active schizophrenia in 
1966, the presentation was most consistent with a prodromal 
phase beginning within the year prior that that, and less 
likely to have occurred during active military service (1957) 
which would imply a prodromal phase that progressively 
worsened over an 8-9 year period.  

Dr. Hertzberg concluded that the veteran had schizophrenia, 
and specifically stated that the available records were most 
consistent with this not being related to the veteran's 
military service.  Dr. Hertzberg noted the opinion by the 
previous VA physician in March 1994, but stated that he 
believed that the presentation in the records was more 
consistent with the veteran having his first episode of 
schizophrenia in 1966 following the stress of his back 
injury, surgery, and financial worries, and not during the 
time of his military service.  As to the typical age of onset 
of schizophrenia and in reference at least to the 1994 VA 
opinion, Dr. Hertzberg noted with reference to DSM-IV that 
the onset of schizophrenia is typically in the late teens to 
the mid 30's.  This does not appear to be inconsistent with 
Dr. Backman's emphasis in her opinions that the average age 
of onset is in the early to mid 20's for men.  

Finally, the report of a VA psychiatric examination of the 
veteran in July 1999 also includes a medical opinion which 
weighs against the veteran's claim.  The examiner concluded 
that the diagnosis was schizophrenia undifferentiated type 
chronic with onset estimated to have begun after an oil field 
accident in 1968 which was a good ten years after discharge.  
He further stated that no evidence could be found in the 
veteran's service record of any type of symptoms compatible 
with schizophrenia.  

In analyzing the merits of the claim, the Board finds that 
service connection for a psychiatric disorder must be denied.  
The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers and adequate statement of reasons or bases, 
the Board may favor one medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record that appears to support the 
appellant's position).  The Board, of course, is not free to 
reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  See Flash v. Brown, 8 
Vet. App. 332. 229 (1995).  

The evidence which weighs against the veteran's claim is more 
probative than that which supports the claim.  The two recent 
VA opinions are against a link between the veteran's 
psychiatric disability and service.  These opinions are more 
consistent with the actual treatment records from service and 
in 1967 than the opinions of Dr. Backman, even though she 
reported that she had reviewed the veteran's medical records, 
or the more general opinion on VA examination in 1994 to the 
effect that the veteran's mental conditions might have begun 
in service or before.  

For the foregoing reasons, the Board finds that an acquired 
psychiatric disorder was not present during service, and a 
psychosis was not manifest to a compensable degree within one 
year after separation from service.  The Board concludes that 
the evidence is not in equipoise and that the preponderance 
of the evidence is against the veteran's claim that his 
psychiatric disorder is related to service.  Accordingly, the 
Board concludes that an acquired psychiatric disorder was not 
incurred in or aggravated by service, and a psychosis may not 
be presumed to have been incurred in service.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

